Paul Whitaker appeals from conviction on a charge of manufacturing intoxicating liquor. Reversal is urged on the ground that the court erred in not sustaining a motion to quash the indictment as void for the reason that the grand jury which found and returned the indictment deliberated and made its findings in a room disconnected from the courthouse where the circuit court was being held.
The question arises from the following circumstances: The indictment was returned at the July, 1924, term of the circuit court of Scott county, and at that time the courthouse of the county had been torn away in order to build a new one, and the board of supervisors, in compliance with section 3698 of Hemingway's Code, provided and designated the old Methodist Church, otherwise known as the W.H. Walker warehouse building in the town of Forest, as the place for holding the court. The court was organized there, including the grand and petit juries, and the judge proceeded to hold the term.
After the grand jury was organized and charged by the judge, it was discovered that there was no other room in the building large enough to hold the grand jury during its deliberations for the term, as the largest room, *Page 793 
outside of the courtroom where the court was being conducted, was a room about six by twelve feet in dimension, really not large enough for a petit jury or to hold witnesses who might be summoned to testify during the term.
The sheriff, realizing the necessity of securing another room for the grand jury to deliberate in, obtained a room for that purpose about fifteen feet away, in a direct line from the building used as the courthouse, and it being about forty feet from the door of one building to the door of the other. In this room the grand jury performed its duties and found the indictment involved in this case. The grand jury was impaneled in the courtroom, and, of course, returned indictments in open court.
The room occupied by the grand jury during its deliberations was under a separate roof from that of the designated courtroom and was located upon a different lot from that upon which the courtroom was situated. However, the room was in close proximity to the court-room, and was practically connected therewith so far as the court and the grand jury were operated togther as the circuit court of the county.
The exact complaint urged by appellant is that the indictment returned by the grand jury is void because is was found by the grand jury at a place, not at the courthouse, where it was not authorized by law to meet and find indictments. It is argued that this court has held that the acts of the board of supervisors are void when performed at a place not the courthouse of the county. It is also suggested that the well-known rule requires that courts must be held at the courthouse of the county, and that, as the grand jury is an essential part of the circuit court, it is necessary for it to operate in the courthouse when the court is held, otherwise its findings will be void because they were made at a place unauthorized by law. Several cases are cited, among them being the Friar's Point Case (Miss.), 18 So. 123, which in turn *Page 794 
cites the case of Capitol State Bank v. Lewis, 64 Miss. 727, 2 So. 243. We have examined these cases and believe that we understand the pronouncements therein, but we do not think they are controlling in the case before us.
It is our opinion that, conceding the grand jury is not an independent part of the circuit court and may not function at some other place than the courthouse, and conceding further that the finding of the indictment at a different place from that of the courthouse in the same city would make the indictment void, still we do not think the indictment is void in the instant case, for the reason that the room or building used by the grand jury, which was selected by the sheriff under pressing necessity because the designated courtroom was inadequate for the court purposes was so closely adjacent to that of the courtroom as to be, practically and in effect, a part of the same building. To put it in another way, the distance of a few feet between the buildings did not render them, for all practical court purposes, separate buildings; they were used together, in the same immediate atmosphere, though separated by a short space, as the courthouse in which the term of court was being held.
We may state it in another way in which our view can probably be better understood, and that is to say, for all practical purposes within the contemplation of the law, the deliberations and findings of the grand jury in the separate room was a functioning of the grand jury "at the courthouse." We do not understand the contention to be that the grand jury must sit "in" the courtroom, but the provision is that the court must convene and operate "at" the courthouse. Now, as we see it, the grand jury did perform its duties and find its indictments "at" the courthouse. True, it was a few feet away from the courthouse building used for the trial of cases, but, nevertheless, in legal contemplation, it was "at" the courthouse; therefore we think the grand jury *Page 795 
in this case sat at the courthouse, and that its findings were valid.
In view of these conclusions, the judgment of the lower court is affirmed.
Affirmed.